OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on May 5, 1976. In this proceeding to discipline the respondent for professional misconduct, the petitioner moves to confirm the report of the referee to whom the issues were referred to hear and report and the respondent’s attorney submits an affirmation in opposition to said motion.
The referee found the respondent guilty of the following: converting escrow moneys in several legal matters entrusted to him, issuing a check for $15,000 knowing that there were insufficient funds in the account upon which it was drawn, neglecting a legal matter entrusted to him by failing to perfect an appeal, and failing to maintain proper escrow records pursuant to the rules of this court.
*84After reviewing all of the evidence, we are in full agreement with the referee’s report and therefore grant the petitioner’s motion to confirm said report.
In determining an appropriate measure of discipline to be imposed, we are mindful of respondent’s conversion of escrow moneys. Accordingly, the respondent is adjudged guilty of serious professional misconduct and should be, and hereby is, disbarred from the further practice of law, and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Mollen, P. J., Damiani, Titone, Lazer and Mangano, JJ., concur.